DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 21 September 2022 have been entered. Claims 1-20 remain pending in the application. The Applicant’s amendments to the claims overcome the claim objections previously set forth in the Non-Final Office Action dated 16 June 2022. The Applicant’s amendments, however, fail to overcome the rejections under 35 U.S.C. 201(a)(1) and 103 previously set forth in the Non-Final Office Action dated 16 June 2022.

Response to Arguments
Applicant's arguments filed 21  have been fully considered but they are not persuasive. 
Applicant respectfully argues that their title is sufficiently indicative of their invention (see page 5), however, the Examiner respectfully disagrees. The Applicant’s invention is drawn specifically towards the lens structure of an image sensor, and the title should be appropriately amended to reflect the invention. 
Applicant respectfully argues that all cited references fails to teach an interface formed between the first and second optical layers mentioned in claim 1 (see page 6), however, the Examiner respectfully disagrees. It can be clearly seen in figure 5D of Moon that there is an interface formed between Fresnel lens 52 (i.e. first optical layer) and silicon nitride film 54 (i.e. second optical layer). An interface can also be clearly seen in Tayanaka, referenced figure 4.
Applicant respectfully argues that it would not be obvious to combine Moon and Tayanaka “since it would violate their intrinsic physical properties and fail to achieve their original functions,” (page 9) however, the Examiner respectfully disagrees. Both Moon and Tayanaka are image sensor devices, the only reason that Tayanaka is being brought in is to teach different shapes of the Fresnel lens. Even within the Tayanaka reference it shows how multiple different shapes of Fresnel lenses can be used (see figures 1-2, 4-5, and 8-9). The function of both image sensing devices in Moon and Tayanaka is to improve the property of receiving light, which is not violated when the different lens shapes are brought into Moon. 
Applicant respectfully argues that it would not be obvious to combine Moon and Campbell “since it would violate their intrinsic physical properties and fail to achieve their original functions,” (pages 9-10) however, the Examiner respectfully disagrees. Both Moon and Campbell are image sensor devices, the only reason that Campbell is being brought in is to teach a plurality of first and second optical layers. Moon is still capable of passing light to the detector with a plurality of first and second optical layers.
Applicant respectfully argues that it would not be obvious to combine Moon and Tang “since it would violate their intrinsic physical properties and fail to achieve their original functions,” (page 10) however, the Examiner respectfully disagrees. Both Moon and Tang are image sensor devices, the only reason that Tang is being brought in is to teach the specific ratio of distances mentioned in claim 8. Moon is still capable of sensing light with this change in distance ratios. 
Applicant respectfully argues that it would not be obvious to combine Moon and Wheelwright “since it would violate their intrinsic physical properties and fail to achieve their original functions,” (page 10) however, the Examiner respectfully disagrees. Both Moon and Wheelwright are Fresnel lens structures, the only reason that Wheelwright is being brought in is to teach a first angle that increases from die edge to die center. Like the combination of Moon and Tayanaka, the lens shape is only being changed to improve the property of receiving light. 
Applicant respectfully argues that it would not be obvious to combine Moon and Hwu “since it would violate their intrinsic physical properties and fail to achieve their original functions,” (page 11) however, the Examiner respectfully disagrees. Both Moon and Hwu are Fresnel lens structures, the only reason that Hwu is being brought in is to teach a second angle that decreases from die center to die edge. Like the combination of Moon and Tayanaka, the lens shape is only being changed to improve the property of receiving light.
Applicant respectfully argues that it would not be obvious to combine Moon and Xu “since it would violate their intrinsic physical properties and fail to achieve their original functions,” (pages 11-12) however, the Examiner respectfully disagrees. The Applicant brings in figures 15 and 3 of Xu to show that the devices have different light paths before detecting light, however, that has nothing to do with the rejection of claim 16. Both Moon and Xu teach Fresnel lens structures, Xu is solely being brought in to teach a rounded structure between first and second facets. Like the combination of Moon and Tayanaka, the lens shape is only being changed to improve the property of receiving light.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11-12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al. (USPGPub 20080023624 A1).
Regarding claim 1, Moon teaches an image sensing device, comprising: a photoelectric conversion layer (50) (see figures 5A-D, photodiodes 50); a micro lens (51) formed on the photoelectric conversion layer (50) (see figures 5A-D, microlenses 51); a first optical layer (52) formed on the micro lens (51) (see figures 5A-D, Fresnel lens 52 (i.e. first optical layer)); a second optical layer (54) formed on the first optical layer (52), wherein an interface is formed between the first optical layer (52) and the second optical layer (54), the interface is beveled (see figures 5A-D, silicon nitride film 54 (i.e. second optical layer) creating a beveled surface with the Fresnel lens 52), and a top surface of the second optical layer (54) is substantially flat (see figure 5D; and ¶49, The silicon nitride may make the shape of the Fresnel lens 52 flatter); and an anti-reflection layer (55) formed on the second optical layer (54) (see figures 5A-D, anti-reflection film 55).
Regarding claim 2, Moon teaches the image sensing device as claimed in claim 1, wherein a refractive index of the first optical layer (52) is different from a refractive index of the second optical layer (54) (¶13, The forming of the vertical light generating portion may include forming a first oxide film having a refractive index different than that of the upper surface of a microlens and forming the shape of a Fresnel lens by etching an upper portion of the first oxide film… The first oxide film may be a silicon oxide (refractive index of 1.45-1.47); and ¶14, A second oxide film having a refractive index different than that of the first oxide film and flattening the first oxide film formed to have the shape of a Fresnel lens may be formed… The second oxide film may be a silicon nitride (refractive index of 1.7-2.2)).
Regarding claim 3, Moon teaches the image sensing device as claimed in claim 2, wherein the refractive index of the second optical layer (54) is in a range from about 1.3 to about 2.5 (¶14, A second oxide film having a refractive index different than that of the first oxide film and flattening the first oxide film formed to have the shape of a Fresnel lens may be formed… The second oxide film may be a silicon nitride (refractive index of 1.7-2.2)).
Regarding claim 4, Moon teaches the image sensing device as claimed in claim 2, wherein the refractive index of the first optical layer (52) is less than the refractive index of the second optical layer (54), and the refractive index of the first optical layer (52) is not less than 1 (¶13, The forming of the vertical light generating portion may include forming a first oxide film having a refractive index different than that of the upper surface of a microlens and forming the shape of a Fresnel lens by etching an upper portion of the first oxide film… The first oxide film may be a silicon oxide (refractive index of 1.45-1.47)).
Regarding claim 5, Moon teaches the image sensing device as claimed in claim 1, wherein a refractive index of the anti-reflection layer (55) is different from a refractive index of the second optical layer (54) (¶44, The second anti-reflection film may be a film having a lower refractive index including MgF.sub.2 (refractive index of 1.38) or Na.sub.3AIF.sub.6 (refractive index of 1.34)).
Regarding claim 11, Moon teaches the image sensing device as claimed in claim 1, wherein the first optical layer (52) comprises a first facet and a second facet intersecting with the first facet, wherein a slope of the first facet is different from a slope of the second facet (see figures 5A-D, see angled side located on top of Fresnel lens 52 and vertical side located on either side of the separate beveled levels).
Regarding claim 12, Moon teaches the image sensing device as claimed in claim 11, wherein a first angle is formed between the first facet and a reference plane, a second angle is formed between the second facet and the reference plane, and the first angle is different from the second angle (see figures 5A-D, if there were a reference plane along the horizontal, the facets would have different angles).
Regarding claim 17, Moon teaches the image sensing device as claimed in claim 11, wherein a pitch is defined as a length of the first facet and the second facet that extend in a horizontal direction, and the pitch varies across a die region (see figures 5A-D, the pitch varies across the entire die, getting shorter as it extends outwards from the center).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (USPGPub 20080023624 A1) in view of Tayanaka (USPGPub 20210375971 A1).
Regarding claim 6, Moon teaches an interface between a first optical layer (52) and a second optical layer (54) (see figures 5A-D). However, Moon fails to explicitly teach wherein the interface between the first optical layer and the second optical layer is V-shaped.
	However, Tayanaka teaches wherein the interface between the first optical layer (21) and the second optical layer (23) is V-shaped (see figures 4 and 5, light collection structure 24A shaped in Vs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon to incorporate the teachings of Tayanaka to change the shape of the interface in order to direct light in the best way to the detectors, allowing for an efficient device that creates a high-quality image.
	Regarding claim 15, Moon teaches a first facet and a second facet (see figures 5A-D). However, Moon fails to explicitly teach wherein a horizontal plane is formed between the first facet and the second facet.
	However, Tayanaka teaches wherein a horizontal plane is formed between the first facet and the second facet (see figure 2, horizontal surface formed between the inclined face (i.e. first facet) and the vertical face (i.e. second facet)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify moon to incorporate the teachings of Tayanaka to change the shape of the interface in order to direct light in the best way to the detectors, allowing for an efficient device that creates a high-quality image.
	Regarding claim 18, Moon teaches a region around the center of the die (see figures 5A-D). However, Moon fails to explicitly teach wherein the first optical layer has a plane region formed around a die center.
	However, Tayanaka teaches wherein the first optical layer has a plane region formed around a die center (see figures 17-18, horizontal surface 24J-2 in the middle of die 24J).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify moon to incorporate the teachings of Tayanaka to change the shape of the interface in order to direct light in the best way to the detectors, allowing for an efficient device that creates a high-quality image.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (USPGPub 20080023624 A1) in view of Campbell (U.S. Patent No. 6738171 B1).
Regarding claim 7, Moon teaches a first optical layer (52) and a second optical layer (54) as well as the second optical layer (54) being disposed between first optical layer (52) and anti-reflective layer (55) (see figures 5A-D). However, Moon fails to explicitly teach a plurality of first optical layers; and a plurality of second optical layers, wherein one of the second optical layers is formed between the first optical layers.
	However, Campbell teaches a plurality of first optical layers (301, 302, 303); and a plurality of second optical layers (310, 320, 330), wherein one of the second optical layers is formed between the first optical layers (col. 3, lines 61-63, In the illustrated example, three buried HOE lens layers 310, 320, 330 (i.e. second) are formed amongst the pixel layers 301, 302, 303, 304 (i.e. first) (note that the layers are alternating)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon to incorporate the teachings of Campbell to further include a plurality of optical layers because one can use two or more separate and spaced HOE lens layers to achieve desired optical focusing and imaging performance (Campbell col. 3, lines 59-61).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (USPGPub 20080023624 A1) in view of Tang et al. (USPGPub 20210134857 A1).
Regarding claim 8, Moon teaches a microlens (51) and a first optical layer (52) (see figures 5A-D). However, Moon fails to explicitly teach wherein a height from a top of the micro lens to a peak of the first optical layer is 0.1 times to 300 times a width of the micro lens.
	However, Tang teaches wherein a height from a top of the micro lens (13) to a peak of the first optical layer (14) is 0.1 times to 300 times a width of the micro lens (13) (see figure 1, microlens 13 and optical filter layer 14; ¶18, each of the microlens 13 may have a semi-hemispherical shape with a diameter of the bottom surface at about 20 μm; and ¶20, The optical filter layer 14 having a thickness, for example, less than or equal to about 5 μm (note that 0.1 of 20µm is 2µm)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon to incorporate the teachings of Tang to further include this ratio of distances in order to reduce the size of the device, allowing for an easy integration into other systems.
	Regarding claim 9, Moon as modified by Tang teaches the image sensing device as claimed in claim 8, wherein the peak is concentrically arranged about a center of the image sensing device (Moon, see figures 4A-B, the peak of the Fresnel lens is located in the center of the image sensing device).
	Regarding claim 10, Moon as modified by Tang teaches the image sensing device as claimed in claim 8, wherein the peak is arranged in a horizontal direction or in a vertical direction (Moon, see figures 4A-B, the peak is arranged in both a horizontal and vertical direction).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (USPGPub 20080023624 A1) in view of Wheelwright et al. (USPGPub 20180074323 A1).
Regarding claim 13, Moon teaches a first angle created by a facet and a reference plane (see figures 5A-D). However, Moon fails to explicitly teach wherein the first angle gradually increases from a die edge to a die center.
	However, Wheelwright teaches wherein the first angle gradually increases from a die edge to a die center (see figure 2B, see the angle in the bottom right corner (below the draft angle) is getting larger towards the center).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon to incorporate the teachings of Wheelwright to include an angle increasing from edge to center in order to bend light in the most efficient way towards the sensor, allowing for an efficient device making a high quality image.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (USPGPub 20080023624 A1) in view of Hwu et al. (U.S. Patent No. 8648771 B2).
Regarding claim 14, Moon teaches a second angle created by a facet and a reference plane (see figures 5A-D). However, Moon fails to explicitly teach wherein the second angle gradually decreases from a die center to a die edge.
	However, Hwu teaches wherein the second angle gradually decreases from a die center to a die edge (see figure 7,  convex Fresnel lens).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon to incorporate the teachings of Wheelwright to include an angle decreasing from center to edge in order to bend light in the most efficient way towards the sensor, allowing for an efficient device making a high quality image.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (USPGPub 20080023624 A1) in view of Xu et al. (USPGPub 20210379993 A1).
Regarding claim 16, Moon teaches a first and second facet (see figures 5A-D). However, Moon fails to explicitly teach wherein a rounded structure is formed between the first facet and the second facet.
	However, Xu teaches wherein a rounded structure is formed between the first facet and the second facet (see figure 10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon to incorporate the teachings of Xu to change the shape of the interface in order to direct light in the best way to the detectors, allowing for an efficient device that creates a high-quality image.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (USPGPub 20080023624 A1) in view of Higuchi et al. (USPGPub 20070030380 A1).
Regarding claim 19, Moon teaches a first optical layer (52) (see figures 5A-D). However, Moon fails to explicitly teach a plurality of particles doped in the first optical layer, wherein a refractive index of the particles is less than a refractive index of the first optical layer.
	However, Higuchi teaches a plurality of particles doped in the first optical layer (7), wherein a refractive index of the particles is less than a refractive index of the first optical layer (7) (¶70, hollow microparticles of silicon dioxide (SiO.sub.2) or metal oxide having a diameter, for example, less than 400 nm may be dispersed in the fluorine-containing resin material layer 7. Such dispersion can offer a more reduced refractive index of the fluorine-containing resin material layer 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon to incorporate the teachings of Higuchi to further include particles in the first optical layer to reduce the refractive index of the layer, lessening the bending of light through the layer.
	Regarding claim 20, Moon teaches a microlens (51) (see figures 5A-D). However, Moon fails to explicitly teach a color filter disposed under the micro lens.
	However, Higuchi teaches a color filter (4) disposed under the micro lens (6) (see figure 1, color filters 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon to incorporate the teachings of Higuchi to further include color filters in order to have pixels that only sense a certain wavelength, allowing for the device to receive color images.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878                                                                                                                                                                                                        
/JENNIFER D BENNETT/Examiner, Art Unit 2878